0:18-cv-01417-CMC            Date Filed 06/11/21    Entry Number 376        Page 1 of 13




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                        ROCK HILL DIVISION

 Robert Louis Garrett, Jr.,                        C/A. No. 0:18-1417-CMC-PJG

                Plaintiff

        v.

 Randall Fowler, Jr; Lasley; DeGeorgis;
 Wantonta Golden; Jeff Bilyeu; R. Blackburn;                            Order
 Kenneth Myers; James Jennings; Nathan Rice;
 Christopher Monaco; Sgt. Campbell; Lt.
 Rendell Berry,

                Defendants.


       Plaintiff Robert Louis Garrett, Jr. (“Garrett”) brings this pro se action alleging violations

of his constitutional rights while incarcerated in the South Carolina Department of Corrections

(“SCDC”). In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2)(d), D.S.C.,

the matter was referred to United States Magistrate Judge Paige J. Gossett for pre-trial proceedings.

       This matter is before the court on Defendants’ Motions for Summary Judgment. ECF Nos.

269 (Motion by Defendants Bilyeu, Blackburn, DeGeorgis, Fowler, Golden, Jennings, Myers, and

Rice), 333 (Motion by Defendant Berry). Because Garrett is proceeding pro se, the Magistrate

Judge entered orders pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising

him of the importance of the motions and the need to file adequate responses. ECF Nos. 270, 334.

Garrett moved for and was granted numerous, lengthy extensions in which to respond. ECF Nos.

275, 281, 297, 312, 314, 315, 321, 322. He was warned a failure to respond would subject his case

to dismissal for failure to prosecute or that the motions may be decided on the record presented in
0:18-cv-01417-CMC          Date Filed 06/11/21       Entry Number 376       Page 2 of 13




support of the motions if he failed to file a response. Nonetheless, Garrett did not file a response

to either of the summary judgment motions.

        On January 29, 2021, the Magistrate Judge issued a Report and Recommendation

(“Report”) recommending Defendant Berry’s motion for summary judgment be granted, and the

motion of Defendants Fowler, Lasley, DeGeorgis, Golden, Bilyeu, Blackburn, Myers, Jennings,

and Rice be granted in part and denied in part. ECF No. 343. It also recommends dismissing

Defendants Monaco and Campbell without prejudice. The Magistrate Judge advised the parties of

the procedures and requirements for filing objections to the Report and the serious consequences

if they failed to do so.

        Defendants Fowler, et al moved for and received multiple extensions of time to file

objections, and did so March 8, 2021. ECF No. 366. On February 16, 2021, the court received

two motions from Garrett: a motion for extension of time to file objections, and a motion for

temporary restraining order, requesting permission to use the ADA Typewriter at his facility

despite the lockdown. ECF Nos. 350, 351. The court directed Defendants to respond to Garrett’s

motion for temporary restraining order (ECF No. 352) and granted Garrett an extension to file

objections through April 2, 2021 (plus three mailing days). ECF No. 357. Defendants filed a

response to the motion for temporary restraining order noting a typewriter had been provided to

Garrett. ECF No. 367. Garrett thereafter filed a “status report” noting his typewriter ink ribbon

ran dry and he requested but had not been provided new ink ribbons, and a motion for extension

of time to file objections. ECF Nos. 371, 372. The court granted his extension request, making

his objections due April 30, 2021, and requesting the Department of Corrections supply Garrett a

typewriter ink ribbon no later than April 19, 2021. ECF No. 373. As of June 1, 2021, the court

has not received any objections or any further filings from Garrett.
                                                 2
0:18-cv-01417-CMC         Date Filed 06/11/21       Entry Number 376        Page 3 of 13




           1. Standard

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge, or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b)(1). The

court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”)

(quoting Fed. R. Civ. P. 72 advisory committee’s note).

           2. Background 1

       Garrett alleges an incident of excessive force while he was housed at Perry Correctional

Institution (“PCI”). ECF No. 231, Am Compl. He alleges Defendant Fowler began harassing

Garrett in a sexual way around May or June 2015, and Garrett complained to Fowler’s supervisors,

Defendants Blackburn and Bilyeu, and wrote a request to staff (“RTS”) regarding the harassment

to Defendants Golden, Blackburn, and Bilyeu, who then delivered the RTS to Defendant Lasley.

Although Garrett states Defendant Fowler then stopped harassing him, an incident occurred on or

around June 19, 2015, which resulted in Garrett being sprayed with chemical munitions during a




1
  The facts are taken in the light favorable to the non-moving party, Garrett, where support is found
in the record.
                                                    3
0:18-cv-01417-CMC         Date Filed 06/11/21        Entry Number 376       Page 4 of 13




cell extraction. Garrett alleges Defendants Blackburn, Fowler, Rice, Bilyeu, Myers, and Jennings

were involved in the cell extraction, and one of the officers sexually assaulted him by using

handcuffs or a hand to “probe his anus.” He alleges he was violated again after he stopped

resisting, but was then taken to the medical department and the hospital where medical staff

administered a rape kit. He alleges he was denied medical care and that this incident was in

retaliation for his reporting Defendant Fowler’s sexual harassment.

       The court construed Garrett’s Amended Complaint as alleging claims for excessive force,

deliberate indifference, and retaliation under 42 U.S.C. § 1983. Specifically, he asserts claims of

excessive force and retaliation against Defendants DeGeorgis, Blackburn, Fowler, Rice, Myers,

and Jennings for an incident occurring on or about June 19, 2015 at PCI, during which he was

sexually assaulted by an unidentified officer. He alleges Defendant Golden did not take steps to

prevent the assault. Garrett alleges the incident was in retaliation for his filing charges against

Defendant Fowler for sexually harassing him, and that Defendants were deliberately indifferent to

his mental and physical health as a result of this incident. He seeks monetary and injunctive relief.

           3. Discussion

       The Magistrate Judge recommends dismissal of Defendant Campbell without prejudice for

failure to serve pursuant to Rule 4(m). ECF No. 343. The Report further recommends dismissal

of Defendants Berry and Monaco because the Amended Complaint fails to state a claim upon

which relief can be granted, as they had no involvement in the alleged constitutional violations.2

The Report further recommends Garrett’s retaliation claims proceed, as Defendants did not appear



2
 Although Garrett said he would “write a supplemental complaint to provide details” when he
added those Defendants, no such supplement has been filed.

                                                 4
0:18-cv-01417-CMC           Date Filed 06/11/21       Entry Number 376      Page 5 of 13




to have moved for summary judgment on those claims. Regarding the excessive force claims, the

Report found Defendants should be granted summary judgment as to the use of chemical munitions

and use of force to remove Garrett from his cell during the extraction. However, the Report

recommended the excessive force claim regarding the alleged sexual assault proceed, despite

Garrett being unable to name a specific officer responsible, as none of the Defendants provided an

affidavit they were not involved in the alleged assault or did not commit it. 3 The Report found the

claims for deliberate indifference to medical needs should also be dismissed. Finally, although the

Report found Defendants have not established they are entitled to qualified immunity, to the extent

Garrett seeks monetary relief against SCDC employees in their official capacities, the Report

recommends dismissal as they are arms of the state and thus entitled to Eleventh Amendment

immunity.

          Defendants object to the Report’s recommendation summary judgment be denied as to

Defendants Fowler, Lasley, DeGeorgis, Bilyeu, Blackburn, Myers, Jennings, and Rice on the

sexual assault excessive force claim. ECF No. 366. Specifically, they argue the Magistrate Judge

should have dismissed the claim for failure to prosecute; that Garrett’s claim of sexual assault

“falls far short of the egregious type of harm prohibited by the Eighth Amendment,” that Garrett’s

claims of sexual assault were determined to be unfounded (bolstered by a video of the cell

extraction), and that the use of force was appropriate.      They also argue Plaintiff’s claims of

retaliation fail and should be dismissed. They do not object to the recommendation of summary

judgment as to Plaintiff’s remaining claims.




3
    However, any claim for excessive force against a Defendant in a supervisory capacity fails.

                                                  5
0:18-cv-01417-CMC         Date Filed 06/11/21       Entry Number 376        Page 6 of 13




       Although Garrett requested and received extensions of time in which to file objections, and

it appears SCDC officials allowed him to have the requested typewriter in his cell, the court has

received no objections from Garrett. 4

                   a. Defendant Campbell

       As noted in the Report, service was authorized on Defendant Campbell but the summons

was returned unexecuted on December 17, 2019, noting “SCDC OGC cannot accept – could not

find this defendant.” ECF No. 249. The Magistrate Judge thereafter entered an Order directing

Garrett to complete and return an amended Form USM-285 by January 3, 2020. Although Garrett

returned a USM-285 form, it stated

       someone from SCDC’s office of General Counsel can identify Sgt. Campbell from
       Exhibit 1A and if he no longer works for SCDC they can just say that and provide
       the U.S. Marshals Service with all of Sgt. Campbell’s personal identifiers (Date of
       Birth, Picture, SSN, Driver’s License #, etc”. The U.S. Marshal’s Service can then
       use the SCDMV Computer System to get Sgt. Campbell’s home address and then
       serve him.

ECF No. 254. The Magistrate Judge then entered an order acknowledging the amended form for

Defendant Campbell, but finding Garrett did not comply with the court’s order to provide more

accurate information and declining to authorize further attempts of service on Defendant

Campbell. ECF No. 282. Garrett appealed this order to the District Court. ECF No. 294. On

June 9, 2020, the District Court agreed with the Magistrate Judge Garrett failed to provide

sufficient information to allow the U.S. Marshals Service to effect service upon Defendant Sgt.




4
 The court notes it received typewritten Notices of Appeal in other cases filed by Garrett on March
15, 2020 – the date objections were originally due in this case. See, e.g., Case No. 19-1953, Garrett
v. Enloe, ECF No. 110.
                                                 6
0:18-cv-01417-CMC         Date Filed 06/11/21       Entry Number 376      Page 7 of 13




Campbell. ECF No. 312. Finding the Magistrate Judge’s ruling was not clearly erroneous or

contrary to law, the District Court affirmed. Id.

       Garrett failed to provide sufficient information to properly serve Defendant Sgt. Campbell,

despite his responsibility to do so. Garrett further failed to follow the court’s instructions to

provide more accurate information. Accordingly, as Defendant Campbell was not served within

the time provided by Fed. R. Civ. P. 4(m), he is therefore dismissed without prejudice.

                   b. Defendants Berry and Monaco

       Defendants Berry and Monaco were referenced only in Garrett’s Amended Complaint

regarding spoliation of his legal files, and Garrett noted he would “write a separate Supplemental

Complaint” to provide details on his claims against these Defendants. However, no Supplemental

Complaint or motion to file same was filed. The Amended Complaint does not state a claim against

Defendants Berry or Monaco. Defendant Monaco, therefore, is summarily dismissed pursuant to

§ 1915 and § 1915A, and he is dismissed without prejudice. Defendant Berry’s motion for

summary judgment (ECF No. 333) is granted, and he is dismissed with prejudice.

                   c. June 19, 2015 Incident of Excessive Force

       The Magistrate Judge recommends denying summary judgment for Defendants Fowler,

Lasley, DeGeorgis, Golden, Bilyeu, Blackburn, Myers, Jennings and Rice as to the claim of sexual

assault 5 in the June 19, 2015 incident, but granting summary judgment to these Defendants as to

the use of chemical munitions and physical force during the cell extraction ECF No. 343 at 18.




5
  In addition, the Report finds Defendants failed to demonstrate they are entitled to qualified
immunity on the sexual assault claim.
                                               7
0:18-cv-01417-CMC          Date Filed 06/11/21        Entry Number 376      Page 8 of 13




The Report further recommends granting summary judgment on the deliberate indifference to

medical needs claim.

       Defendants do not object to the recommendation of dismissal of the excessive force claim

based on use of chemical munitions or physical force, or the dismissal of the deliberate indifference

claim. They do object to the denial of summary judgment as to the sexual assault claim. As noted

above, Garrett has not filed objections.

                            i. Failure to Prosecute

       Defendants argue the Amended Complaint should have been dismissed for failure to

prosecute. The court has dismissed other cases brought by Garrett for failure to prosecute after

the filing of a Motion for Summary Judgment. See Case Nos. 19-1859, Garrett v. Palmer, ECF

No. 91 (92 total docket entries through dismissal of case); 19-1952, Garrett v. Stephenson, ECF

No. 87 (88 docket entries); 19-1953, Garrett v. Enloe, ECF No. 101 (104 docket entries).

However, in the instant case, Garrett has filed numerous motions and maintained active

involvement (373 docket entries as of April 12, 2021). In addition, in those cases Garrett made no

filings after the respective Reports were filed but before the cases were closed, while in this case,

Garrett has filed a motion for temporary restraining order and motion for extension of time in

which to file objections to the Report, although ultimately he did not file objections. The court,

therefore, declines to dismiss the case for failure to prosecute.

                           ii. Use of Chemical Munitions and Physical Force during Cell
                               Extraction

       The Report recommends granting summary judgment to Defendants Fowler, Lasley,

DeGeorgis, Golden, Bilyeu, Blackburn, Myers, Jennings, and Rice as to the use of chemical

munitions and physical force during the cell extraction on June 19, 2015. Defendants do not object

                                                  8
0:18-cv-01417-CMC         Date Filed 06/11/21        Entry Number 376       Page 9 of 13




to this recommendation, and Garrett has failed to file objections. The court, therefore, reviews the

recommendation on these claims for clear error. Finding none, summary judgment is granted for

Defendants on the claims of excessive force for use of chemical munitions and physical force in

restraining Garrett during the cell extraction, and they are dismissed with prejudice.

                          iii. Sexual Assault Claim

       Next, Defendants assert the claim of sexual assault fails because the single claim of sexual

offensive touching was not “objectively, sufficiently serious” to constitute an Eighth Amendment

violation. ECF No. 366 at 4-5. In addition, they contend, the claim of sexual assault was

determined to be unfounded after an investigation by the Office of Inspector General for SCDC.

Id. at 5-6. A charge of filing a false police report was brought against Garrett based on his

unfounded allegations of sexual assault. Id. at 6. Finally, Defendants argue the video of the cell

extraction contradicts Garrett’s claim of sexual assault, and Garrett even admits in the video he

was not sexually assaulted. Id. at 6-7.

       The court reviews de novo this portion of the report as Defendants raised objections.

Although neither the documentation regarding the investigation of Garrett’s sexual assault claim

nor the cell extraction video were produced with the motion for summary judgment, and were

attached only to the objections to the Magistrate Judge’s report, the court will consider this

outcome-determinative evidence.

       The relevant statute states that a district court reviewing a magistrate judge's
       recommendation must review de novo disputed portions of a magistrate's report and
       “may also receive further evidence.” 28 U.S.C.A. § 636(b)(1) (West 1993)
       (emphasis added). Because Congress used the permissive term “may” in
       connection with the receipt of additional evidence, the question of whether to
       consider such evidence rests within the sound discretion of the district court.




                                                 9
0:18-cv-01417-CMC         Date Filed 06/11/21       Entry Number 376         Page 10 of 13




Doe v. Chao, 306 F.3d 170, 183 n. 9 (4th Cir. 2002); Blake v. Children's Attention Home, No.

CIV.A. 0:11-02825, 2013 WL 1281946, at *5 (D.S.C. Mar. 26, 2013) (“The court has discretion

to receive Plaintiff's new evidence as part of the review of the Magistrate Judge's Report and

Recommendations.”).

       The video of the cell extraction contradicts Garrett’s assertions in his Amended Complaint

regarding the sexual assault claim. See Scott v. Harris, 550 U.S. 372, 380 (2007) (“When opposing

parties tell two different stories, one of which is blatantly contradicted by the record, so that no

reasonable jury could believe it, a court should not adopt that version of the facts for purposes of

ruling on a motion for summary judgment.”). The video clearly shows the extraction team sprayed

chemical munitions and eventually entered Garrett’s cell because he refused to remove papers

from his cell window and refused all conflict resolution and directives to come to the door. ECF

No. 366-3 at 00:20-40, 03:10-04:40. Although the camera viewpoint is unable to show Garrett

during the cell breach because of the officers securing him, Garrett complains of officers touching

his toes and fingers but makes no mention of a sexual assault when he is on the ground or brought

to his feet. Id. at 14:00-18:00. Once on his feet Garrett states loudly, many times, that he is being

extracted because of sexual harassment; however, he explicitly admits after being restrained “I’m

glad I’m not being fondled right now, I’m not being sexually assaulted . . . I’m glad it hasn’t turned

into sexual assault.” Id. at 20:05, 20:36. Further, the investigative report shows that while Garrett

was taken to the hospital and examined after his allegations of sexual assault, the report was




                                                 10
0:18-cv-01417-CMC         Date Filed 06/11/21       Entry Number 376       Page 11 of 13




investigated, and the accusation was determined to be unfounded. ECF No. 366-2 at 3. Garrett

was charged with filing a false police report. 6 Id. at 32.

       Based on the newly submitted evidence, the court finds granting summary judgment to

Defendants on the excessive force sexual assault claim is appropriate. Accordingly, Defendants’

motion for summary judgment is granted and Garrett’s excessive force claim is dismissed with

prejudice in its entirety, including the sexual assault claim.

                   d. Retaliation

       The Magistrate Judge found Defendants acknowledged Garrett’s retaliation claims in their

summary judgment motion and memorandum, but did not actually move for summary judgment

as to any retaliation claims. Therefore, the Report recommended these claims proceed to trial.

ECF No. 343 at 9. Defendants object, arguing the video and investigative report show Garrett was

not subjected to use of force due to report of sexual harassment, as Garrett claims, but because he

refused directives from staff. ECF No. 366 at 8.

       Based on the newly submitted evidence that was not before the Magistrate Judge, the court

finds the use of force on June 19, 2015 was due to Garrett’s refusal to remove paper from his

window, then refusal to engage in the conflict resolution process or to come to his cell door to be

handcuffed. These reasons are clear from the video, which contradicts the allegations of retaliation

in Garret’s Amended Complaint. See Scott, 550 U.S. at 380. Therefore, the court finds there is

no genuine issue of material fact regarding the reason for the use of force – it was not due to




6
 It appears this state court charge was dismissed when Garrett appeared in the South Carolina
Court of General Sessions in the Thirteenth Judicial Circuit and was found guilty of contempt of
court for disruptive conduct and refusal to comply with instructions of the court. ECF No. 366-5.
                                               11
0:18-cv-01417-CMC        Date Filed 06/11/21       Entry Number 376        Page 12 of 13




retaliation based on Garrett’s claims of sexual harassment. Summary judgment is appropriate for

Defendants on the retaliation claim, which is dismissed with prejudice.

                   e. Deliberate Indifference

       The Magistrate Judge recommends dismissal of Garrett’s claims for deliberate indifference

to his medical needs following the June 19, 2015 use of force incident. ECF No. 343 at 20. The

Report notes none of the Defendants are medical personnel, and Garrett does not name any specific

defendants who were personally involved in depriving him of medical care or provide any further

details about how he was deprived of medical care.

       As there are no objections to this recommendation by the Magistrate Judge, it is reviewed

for clear error. Finding none, the court grants summary judgment for all Defendants on the claim

of deliberate indifference to medical needs.

           4. Motion for Temporary Restraining Order

       Garrett has also filed a motion for temporary restraining order. ECF No. 350. Garrett

alleges his hand injury prevents him from handwriting documents without pain, and requests a

court order for use of the ADA typewriter at his facility. The court directed counsel for Defendants

to respond to the motion. ECF No. 352. Defendants filed a response in opposition, arguing Garrett

has not met the standard for a temporary restraining order but also noting one typewriter was

transferred to Garrett’s cell, despite the quarantine lockdown at his institution. ECF Nos. 367 at

4; 367-4 (affidavit of Associate Warden of Programs Brightharp, noting the typewriter was

provided to Garrett on or about February 25, 2021, and remains in his cell as of March 19, 2021).

       Garrett filed a “status report” noting his typewriter ribbon had run out of ink and therefore

he was unable to use the typewriter. ECF No. 371. However, the court requested Defendants



                                                12
0:18-cv-01417-CMC          Date Filed 06/11/21     Entry Number 376         Page 13 of 13




provide Garrett with additional ink ribbon(s), and extended his time to file objections for this

reason. Garrett has failed to file any additional documents stating he did not receive an ink ribbon.

         As Garrett has received access to a typewriter, and indeed has submitted typed filings in

several of his other cases, the court finds his motion for temporary restraining order is moot. The

motion for temporary restraining order (ECF No. 350) is dismissed.

             5. Conclusion

         After a review of the record, the applicable law, the Report and Recommendation of the

Magistrate Judge, and objections filed, the court agrees with the Report’s recommendations as to

all claims other than the sexual assault excessive force claim and the claim for retaliation. On

those two claims, the court declines to adopt the Report in light of newly produced, highly relevant

evidence. Accordingly, the court adopts the Report by reference in this Order as supplemented

above. Defendants Campbell and Monaco are dismissed without prejudice. Summary judgment

is granted as to Defendant Berry and the entirety of Garrett’s excessive force, retaliation, and

deliberate indifference claims against Defendants Fowler, Lasley, DeGeorgis, Golden, Bilyeu,

Blackburn, Myers, Jennings, and Rice are dismissed with prejudice. 7

                 IT IS SO ORDERED.

                                                              s/Cameron McGowan Currie
                                                              CAMERON MCGOWAN CURRIE
                                                              Senior United States District Judge
Columbia, South Carolina
June 11, 2021




7
    The motion for temporary restraining order (ECF No. 350) is dismissed as moot.
                                                 13
